DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s argument regarding Nourbakhsh et al. not teaching the limitation “activate the sensor in a state where the air purifier is not driven, in response to receiving the first signal..” and merely estimated person’s location based on “...mobile terminal entering a predetermined region with respect to the air conditioning device” have been fully considered but respectfully found not persuasive. Nourbakhsh et al. explicitly teaches in [0035] later portion that based on detecting a person in the room Y or near room Y as person’s mobile device connects to the wifi, the server analyze the occupancy status to identify the person and control the predetermined region environment including air purification per identified person’s desired settings, “ ...the control policy engine 220 of the control system 201 can cause an air purifier device in the person's room to operate at desired power levels when the spatial model 207 detects that the person is in or near their room. Therefore, using geofencing or other location/presence technology, the control system 201 may be aware of building occupancy, enabling identity-based air cleaning...”. Clearly Nourbaksh et al. teaches to perform air purification based on first signal received from the server , based on the mobile terminal entering a predetermined region with respect to the air conditioning device. In addition in view of [0026] of Nourbakhsh et al.,  the air quality of the predetermined region is sensed by the air quality sensors. 
Applicant argued Nourbakhsh et al. does not teach to activate the sensor in a state where the air purifier is not driven. Examiner relied on CN65 reference to teach this particular limitation instead of Nourbakhsh et al. In view of [0026] of Nourbakhsh et al. it is not clear whether the air quality sensors are assessing air quality continuously or continually (activate the sensor in a state where the air purifier is not driven) but definitely performing air purification based on air quality assessment from air quality sensors in a predetermined region when detected a person mobile terminal with in the predetermined region. CN65 explicitly teaches in page 3, 9th and 10th paragraph, that when a human is detected in a room, the server performs air quality assessment and if air quality assessment is above threshold, start air purifier (air purifier was off before and during the air quality assessment), that is activating the sensor in a state where the air purifier is not driven, “... through the access number information collecting module detects the human activity situation room, when it is detected that the person entering and enters working state1, cloud management platform 40 starts the analysis service of the air quality...... when air temperature index reaches or exceeds the set indoor pollutant threshold, cloud management platform 40 sends a starting instruction2 to control the air purifier to work.
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply the teachings of driving
an air purifier along with sensing air quality based on server instruction when server
detects a location of a mobile terminal as taught by Nourbakhsh et al. wherein the
server first senses the air quality of the room when detecting person in a predetermined region and then turn on the air purifier if air pollution exceeds a user set parameter value (threshold) as taught by CN65 to perform intelligent air purification based on location detection of the user/person.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,9,10-11,14,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A).
Regarding claim 1 Nourbakhsh et al. teaches, an air conditioning device
comprising:
an air purifier (air purifier, [0035]);
a sensor configured to measure an air pollution level (air quality sensors,
[0026]);
a communicator comprising circuitry and configured to communicate with
a server (control system 201 implemented with server communicates with air quality
sensors, [0025]); and
a processor (processors 222, [0025]) configured to:
in response to receiving a first signal requesting an air pollution level state
information from the server based on a location of a mobile terminal (if person A's mobile device connects to a WiFi router in room Y, the spatial model 207 can determine that person A is near room Y, similarly the control system 201 detects the person B is near room Z based on person B's mobile device connecting to room Z's network, control system 201 monitor room Z air pollution using the air quality sensors in [0026], [0035]),
and drive the air purifier in response to a driving instruction received from
the server (based on person's B identity and monitored air pollution level, control system 201 instruct the air purifier to operate at desired levels enabling identity-based
air cleaning, [0035], [0026], see also [0043]), 
wherein the first signal is received from the server, based on the mobile terminal entering a predetermined region with respect to the air conditioning device (if person A's mobile device connects to a WiFi router in room Y, the spatial model 207 can determine that person A is near room Y, similarly as person B's mobile device connects to BLE device in room Z, control system 201 detects person Bis near room Z, based on this information control system 201 monitors air quality in room Z and starts operating the air purifier at desired levels, [0035], see also [0046]3).
Nourbakhsh et al. does not explicitly teach to first activate the sensor requesting
an air pollution level where air purifier is not driven and transmit a second signal indicating that the air conditioning device needs to be driven to the server based on the air pollution level measured by the sensor.
CN65 teaches, activate the sensor in a state where the air purifier is
not driven ("when it is detected that the person entering and enters working state,
cloud management platform 40 starts the analysis service of the air quality. cloud
management platform 40 .. ... when air temperature index reaches or exceeds the set
indoor pollutant threshold, cloud management platform 40 sends a starting instruction to
control the air purifier to work... ", page 3, 9th and 10th paragraph),
transmit a second signal indicating that the air conditioning device needs
to be driven to the server based on the air pollution level measured by the sensor
(" .... when air temperature index reaches or exceeds the set indoor pollutant threshold.
cloud management platform 40 sends a starting instruction to control the air purifier to
work. .. ", page 3, 9th and 10th paragraph).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply the teachings of driving
an air purifier along with sensing air quality based on server instruction when server
detects a location of a mobile terminal as taught by Nourbakhsh et al. wherein the
server first senses the air quality of the room when detecting person in a predetermined region and then turn on the air purifier if air pollution exceeds a user set parameter value (threshold) as taught by CN65 to perform intelligent air purification based on location detection of the user/person.
CN65 teach:
(page 3, 9th paragraph) Referring to FIG. 1 to FIG. 3, indoor air quality intelligent
adjusting system, comprising access number information collecting module 10, control
module 20, cloud management platform 40 and the terminal device 30; the access
number information collecting module 10 is set at the out room channel, terminal device
30 is set in the chamber, the access number information collecting module 10, a control
module 20, cloud management platform 40 and the terminal device 30 through the
network communication connection, the access number information collection module
10 for collecting inlet and a retentate outlet in the room number of staffs, the cloud
management platform 40 for analyzing the quality of indoor air according to the access
number information collecting module 10 collects data, determining the control policy,
and sending the corresponding control command to the terminal device 30, the terminal
device 30 according to the received control instruction in the corresponding operating
mode.


(page 3, 10th paragraph) system standby state, through the access number information
collecting module detects the human activity situation room, when it is detected that the
person entering and enters working state, cloud management platform 40 starts the
analysis service of the air quality. cloud management platform 40. The user preset ideal
parameter range for evaluation to the received air index parameter, when detecting the
air index parameter reaches or exceeds a user set parameter value, cloud management
platform 40 sends a starting instruction to control the terminal device 30. namely, when
air temperature index reaches or exceeds the set temperature threshold, cloud
management platform 40 sends a starting instruction to control the air conditioner
refrigeration, when air temperature index reaches or exceeds the CO2 concentration threshold setting, cloud management platform 40 sends the starting instruction to
control the fresh air device, when air temperature index reaches or exceeds the set
indoor pollutant threshold, cloud management platform 40 sends a starting instruction to
control the air purifier to work. and cloud management platform 40 also The indoor real time detained people concentration, intelligent matching with corresponding index
parameters (starting time and range of the air conditioner, a fresh, air cleaner)
corresponding control strategy; the indoor people leave a predetermined time after
closing the device only keeps the access number information collecting module in the
10 sensor unit (sensor unit can adopt the movable detector) continues to run the system
in to standby state.

Regarding claim 4 combination of Nourbakhsh et al. and CN65 teach the air
condition conditioning device according to claim 1. In addition, Nourbakhsh et al.
teaches, the sensor comprises a plurality of sensors configured to measure
different types of pollution levels (plurality of air quality sensors measuring different
types of particles affecting air quality such as particulate concentration, VOC, CO and
CO2 readings and etc, [0026]), and the processor is configured to:
based on threshold values differently set for the plurality of sensors
respectively, determine whether a plurality of pollution levels measured by the
plurality of sensors are equal to or higher than at least one of the threshold values (" ... the control system 201 to expose the user to control strategy, including scheduled air quality control parameters ..... These notifications can be triggered when the efficiency values or other tracked parameters4 exceeds a corresponding control limit or threshold .... ", [0042]). In addition, CN65 teaches, based on at least one of the plurality of pollution levels measured by the plurality of sensors being determined to be equal to or higher than the threshold value, transmit the second signal to the server (when the air quality exceeds the set indoor pollutant threshold, cloud management sends starting instruction to control the air purifier, page 3, 9th and 10th paragraph).

Regarding claim 9 combination of Nourbakhsh et al. and CN65 teach the air
conditioning device. In addition, Nourbakhsh et al. teaches, wherein transmitting the
second signal comprises transmitting at least one of: entry information indicating
that the mobile terminal entered a predetermined region (when person B's mobile
device connects to a BLE device, control system determines person B is near room B,
control system instructs air purification accordingly, [0035]),
information regarding the air pollution level measured by the sensor
(localized air quality sensors 202 for determining air quality conditions in the building,
[0024]), and
a menu for controlling the air purifier to the server (based on person B's
location and air quality sensor readings as taught in [0024], control system can operate
the air purifier at desired power levels based on required air quality and user's
preference, [0035]).
Regarding claim 10 combination of Nourbakhsh et al. and CN65 teach the air
conditioning device according to claim 1. In addition, CN65 teaches, wherein the
processor is configured to activate the sensor based on the mobile terminal
entering a geofence (cloud management starting to perform air quality analysis as the
when human entering working state, page 3, 10th paragraph).
In addition, Nourbakhsh et al. teaches, a geofence of a predetermined shape
(geofencing in defined locations (predetermined shape) used to identify people, [0035]).

Regarding claim 11, combination of Nourbakhsh et al. and CN65 teach the air
conditioning device. Therefore, together they teach the method implementing the
functional steps of the air conditioning device as discussed in claim 1.

Similarly, regarding claims 14,19 and 20 combination of Nourbakhsh et al.
and CN65 teach the air conditioning device. Therefore, together they teach the method
implementing the functional steps of the air conditioning device as discussed in claims
4,9 and 10.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Nourbakhsh et al. (US 20200224915 A 1) in view of CN65 (CN 105042765 A) and Pham et al. (US 20210236979 A1).
	Regarding claim 3 combination of Nourbakhsh et al. and CN65 teach the air
conditioning device of claim 1. In addition, CN65 teaches, based on at least one of the
plurality of pollution levels measured by the plurality of sensors being determined to be equal to or higher than at least one of the threshold values, transmit the second signal to the server (when the air quality exceeds the set indoor pollutant threshold, cloud management sends starting instruction to control the air purifier, page 3, 9th and 10th paragraph).
Neither in combination nor individually Nourbakhsh et al. and CN65 teach plurality of sensors measuring same type of pollution level based on different criteria and based on threshold values differently set for plurality of sensors. However, Nourbakhsh et al. explicitly teaches different types of air quality sensors and the control system controls the air quality based on readings monitored in relation to corresponding thresholds as discussed in [0026] and [0042].
Pham et al. teaches, the sensor comprises a plurality of sensors configured
to measure same type of pollution level based on different criteria ("At 624, control
measures the level of particulate matter smaller than 10μm (PM10), the level of
particulate matter smaller than 2.5μm (PM2. 5), and the level of particulate matter
smaller than 1μm(PM1)5 ... .", [0177]), and the processor is configured to:
based on threshold values differently set for the plurality of sensors
respectively, determine whether a plurality of pollution levels measured by the
plurality of sensors are equal to or higher than the threshold values (control for
blower activation6 is determined based on sensors PM1, PM2.5 and PM10 readings exceeding corresponding thresholds, [0179]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the teachings of air
conditioning device having plurality of air quality sensors as taught by combination of
Nourbakhsh et al. and CN65 wherein plurality of air quality sensors include sensors
measuring same type of pollution level based on different criteria based on plurality of
threshold values set differently for the plurality of the sensors as taught by Pham et al.
to measure same types of pollution level at different levels in addition to other different
types of pollution levels for efficient air purification.

	Regarding claim 13 combination of Nourbakhsh et al. and CN65 teach the
method according to claim 11. In addition, CN65 teaches, based on at least one of the
plurality of pollution levels measured by the plurality of sensors being
determined to be equal to or higher than one of the threshold values, transmitting the second signal to the server. (when the air quality exceeds the set indoor pollutant threshold, cloud management sends starting instruction to control the air purifier, page
3, 9th and 10th paragraph).
Neither in combination nor individually Nourbakhsh et al. and CN65 teach
plurality of sensors measuring same type of pollution level based on different criteria
and based on threshold values differently set for plurality of sensors. However,
Nourbakhsh et al. explicitly teaches different types of air quality sensors and the control
system controls the air quality based on readings monitored in relation to corresponding
thresholds as discussed in [0026] and [0042].
Pham et al. teaches, the sensor comprises a plurality of sensors configured
to measure same type of pollution level based on different criteria ("At 624, control measures the level of particulate matter smaller than 10μm (PM10), the level of
particulate matter smaller than 2. 5μm (PM2. 5), and the level of particulate matter
smaller than 1 μm(PM1 ) ... 7. ", [0177]), and transmitting the second signal comprises: based on threshold values differently set for the plurality of sensors
respectively, determining whether a plurality of pollution levels measured by the
plurality of sensors are equal to or higher than one of the threshold values, (control for blower activation8 is determined based on sensors PM1, PM2.5 and PM10 readings exceeding corresponding thresholds, [0179]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the teachings of air conditioning method having plurality of air quality sensors as taught by combination of
Nourbakhsh et al. and CN65 wherein plurality of air quality sensors include sensors
measuring same type of pollution level based on different criteria based on plurality of
threshold values set differently for the plurality of the sensors as taught by Pham et al.
to measure same types of pollution level at different levels in addition to other different
types of pollution levels for efficient air purification.

Claims 5 and 15 and are rejected under 35 U.S.C. 103 as being unpatentable over Nourbakhsh et al. (US 20200224915 A 1) in view of CN65 (CN 105042765 A) and Zhang et al. (US 20160146769 A1).
Regarding claim 5 combination Nourbakhsh et al. and CN65 teach the air
conditioning device.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach air
pollution level being equal to or higher than a threshold while air conditioning device in a
first mode, transmit the second signal to the server, and based on the measured air
pollution level being determined to be equal to or higher than a threshold value while the
air conditioning device is driven in a second mode, automatically drive the air purifier
without the transmission.
Zhang et al. teaches, based on the measured air pollution level being
determined to be equal to or higher than a threshold value while the air
conditioning device is driven in a first mode, transmit the second signal to the
server (when the user starts air purification based on alert sent by the air purifier
indicating bad air quality, a trigger signal is also sent to the server, [0062] and [0073]),
and
based on the measured air pollution level being determined to be equal to
or higher than a threshold value while the air conditioning device is driven in a
second mode, automatically drive the air purifier without the transmission (based
on air quality readings, the air purifier automatically start to purify air without any
transmission, [0073]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the air conditioning
device as taught by combination of Nourbakhsh et al. and CN65 to drive the air
conditioning device in first mode that is when user operated air purification, sent a signal
to the server and when air purification in automatically operated based on threshold second mode, no transmission is needed as taught by Zhang et al. to ensure the server
is always aware of air purification condition whether air purifier is user operated or
automatically operated for ease of operation.

Regarding claim 15 combination Nourbakhsh et al. and CN65 teach the method
according to claim 11.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach air
pollution level being equal to or higher than a threshold while air conditioning device in a
first mode, transmit the second signal to the server, and based on the measured air
pollution level being determined to be equal to or higher than a threshold value while the
air conditioning device is driven in a second mode, automatically drive the air purifier
without the transmission.
Zhang et al. teaches, determining a mode of the air conditioning device (the
air purifier may be user operated or automatically operated as detected by the server,
[0073] and [0063]),
based on the measured air pollution level being determined to be equal to
or higher than a threshold value while the air conditioning device is driven in a
first mode, transmit the second signal to the server (when the user starts air
purification based on alert sent by the air purifier indicating bas air quality, a trigger
signal is also sent to the server, [0062] and [0073]), and
based on the measured air pollution level being determined to be equal to
or higher than a threshold value while the air conditioning device is driven in a
second mode, automatically drive the air purifier without the transmission (based
on air quality readings, the air purifier automatically start to purify air without any
transmission, [0073]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught
by combination of Nourbakhsh et al. and CN65 to drive the air conditioning device in
first mode that is when user operated air purification, sent a signal to the server and
when air purification in automatically operated based on threshold- second mode, no
transmission is needed as taught by Zhang et al. to ensure the server is always aware
of air purification condition whether air purifier is user operated or automatically operated for ease of operation.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and
Edwards et al. (US 20200142470 A1).
Regarding claim 6 combination of Nourbakhsh et al. and CN65 teach the air
conditioning device of claim 1.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach based
on deviation information indicating that the mobile terminal deviated from a predetermined region with respect to the air conditioning device being received from the
server, transmit a notification related to the deviation information to the mobile terminal,
and based on a signal for stopping driving of the air purifier being received, stop the
driving of the air purifier.
Edwards et al. teaches, based on deviation information indicating that the
mobile terminal deviated from a predetermined region with respect to the air
conditioning device being received from the server (the server determining whether
the user is home or not based on geocheck rule determining personal computing device
is not within home environment (geofence) to control the smart devices6 accordingly,
[0056] and [0058]), transmit a notification related to the deviation information to
the mobile terminal (when it is determined the user is not home, the server sends
notification to the user about operating the smart devices in away mode, [0058]),
and based on a signal for stopping driving of the air purifier being received,
stop the driving of the air purifier ("After receiving the response, or if notification is
not required, at 414, server device 102 may generate one or more commands that may be configured to cause smart device(s) 112 to enter a low power away mode.....
commands for smart device(s) 112 that may be configured to place the smart device(s)
112 in away modes. For example, commands may cause appliances, lights, or other
power-using devices to tum off9 ... ", [0061] and [0058]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the air conditioning
device as taught by combination of Nourbakhsh et al. and CN65 to transmit a notification to the mobile terminal (user) when the server detects deviation of the mobile
terminal from a predetermined region with respect to air conditioning device and stopping the ai purification device based on receiving stop signal as taught by Edwards
et al. to reduce power waste by operating smart devices including air purifier efficiently
when user is away from the predetermined region such as home.
Regarding claim 16 combination of Nourbakhsh et al. and CN65 teach the
method according to claim 11.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach based
on deviation information indicating that the mobile terminal deviated from a
predetermined region with respect to the air conditioning device being received from the
server, transmit a notification related to the deviation information to the mobile terminal,
and based on a signal for stopping driving of the air purifier being received, stop the
driving of the air purifier.
Edwards et al. teaches, based on deviation information indicating that the
mobile terminal deviated from a predetermined region with respect to the air
conditioning device being received from the server (the server determining whether the user is home or not based on geocheck rule determining personal computing device
is not within home environment (geofence) to control the smart devices8 accordingly,
[0056] and [0058]), transmitting a notification related to the deviation information
to the mobile terminal (when it is determined the user is not home, the server sends
notification to the user about operating the smart devices in away mode, [0058]),
and based on a signal for stopping driving of the air purifier being received,
stopping the driving of the air purifier ("After receiving the response, or if notification
is not required, at 414, server device 102 may generate one or more commands that
mav be configured to cause smart device(s) 112 to enter a low power awav mode ....
commands for smart device(s) 112 that may be configured to place the smart device(s)
112 in away modes. For example, commands may cause appliances, lights, or other
power-using devices to tum off10 ... ", [0061] and [0058]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the air conditioning
method as taught by combination of Nourbakhsh et al. and CN65 to transmit a
notification to the mobile terminal (user) when the server detects deviation of the mobile
terminal from a predetermined region with respect to air conditioning device and
stopping the ai purification device based on receiving stop signal as taught by Edwards
et al. to reduce power waste by operating smart devices including air purifier efficiently
when user is away from the predetermined region such as home.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Nourbakhsh et al. (US 20200224915 A1) in view of CN65 (CN 105042765 A) and Edwards et al. (US 20200142470 A1) and JP62 (JP 2007096462 A).

Regarding claim 7 combination of Nourbakhsh et al., CN65 and Edwards et al.
teach the air conditioning device according to claim 6. In addition, Edwards et al.
teaches, wherein the processor is configured to: based on the deviation
information being received from the server (the server detecting whether the
personal computing device is within home or not based on the geocheck rule, [0056]),
determine an operation mode of the air conditioning device, based on the
air conditioning device being operated in a normal mode, drive the air purifier
according to the normal mode without transmission of the notification ("After
receiving the response, or if notification is not required. at 414. server device 102 mav
generate one or more commands that may be configured to cause smart device(s)
11210 to enter a low power away mode ..... In some embodiments, a command may
place a smart device 112 in an away mode that is not necessarily power-saving. but is a
useful mode for a user being away. ... ", [0061]),
transmit the notification related to the deviation information to the mobile
terminal ("If notification is required, at 410, server device 102 may notify the user.
Locator service 104 may cause a personal computing device (e.g .• smart device 112A)
to display a notification which may allow a user to accept or reject away mode .... ",
[0059]).
Neither in combination nor individually Nourbakhsh et al., CN65 and Edwards et
al. teach to stop the air purifier when notified that the air purifier is operated in a power
saving mode.
JP62 teaches, based on the air conditioning device being operated in a
power saving mode in which the air conditioning device is operated with lower
power than in the normal mode (when user is away, set power saving mode for the
device for an arbitrary period of time, [0016]), and
based on a signal for stopping driving of the air purifier (device) being
received, stop the driving of the air purifier (after arbitrary period of time has elapsed, turn off the power of the device (which was previously operating on power
saving mode), [0016]).
Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the operation of the air
conditioning device as taught by combination of Nourbakhsh et al., CN65 and Edwards
et. to stop the air purifier (device) when receiving stop signal based on notification
stating that air purifier is operating in power saving mode as taught by JP62, to
efficiently manage power usage of smart devices.

Regarding claim 17 combination of Nourbakhsh et al., CN65 and Edwards et al.
teach the method according to claim 16. In addition, Edwards et al. teaches, based on
the deviation information being received from the server, determine an operation
mode of the air conditioning device (the server detecting whether the personal
computing device is within home or not based on the geocheck rule, [0056]);
based on the air conditioning device being operated in a normal mode,
drive the air purifier according to the normal mode without transmission of the
notification ("After receiving the response, or if notification is not required. at 414.
server device 102 may generate one or more commands that may be configured to
cause smart device(s) 11211 to enter a low power away mode ..... In some embodiments, a command may place a smart device 112 in an away mode that is not necessarily power-saving, but is a useful mode for a user being away. ... ", [0061]),
transmitting the notification related to the deviation information to the
mobile terminal (" If notification is required, at 410, server device 102 may notify the
user. Locator service 104 may cause a personal computing device (e.g .• smart device
112A) to display a notification which may allow a user to accept or reject away
mode .... ", [0059]).
Neither in combination nor individually Nourbakhsh et al., CN65 and Edwards et
al. teach to stop the air purifier when notified that the air purifier is operated in a power
saving mode.
JP62 teaches, based on the air conditioning device being operated in a
power saving mode in which the air conditioning device is operated with lower
power than in the normal mode (when user is away, set power saving mode for the
device for an arbitrary period of time, [0016]), and
based on a signal for stopping driving of the air purifier (device) being
received, stop the driving of the air purifier (after arbitrary period of time has
elapsed, turn off the power of the device (which was previously operating on power
saving mode), [0016]).
	Therefore, it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the operation of the air
conditioning device as taught by combination of Nourbakhsh et al., CN65 and Edwards
et. to stop the air purifier (device) when receiving stop signal based on notification
stating that air purifier is operating in power saving mode as taught by JP62, to
efficiently manage power usage of smart devices.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Nourbakhsh et al. (US 20200224915 A 1) in view of CN65 (CN 105042765 A) and Ye et
al. (US 20190220273 A1 ).
Regarding claim 8 combination of Nourbakhsh et al. and CN65 teach the air
conditioning device according to claim 1.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach to
drive the air purifier to different strengths depending on first and second threshold
values.
Ye et al. teaches, based on the measured air pollution level being
determined to be equal to or higher than a first threshold value, drive the air
purifier with first strength in response to the driving instruction (when the air
quality index is above first threshold, turn on the air purifier and operate it on first mode first strength, [0117]), and
based on the measured air pollution level being determined to be lower
than the first threshold value and equal to or higher than a second threshold
value, drive the air purifier with second strength lower than the first strength in
response to the driving instruction (when the air quality index is below second
threshold which is lower than first threshold, turn off the air purifier - second strength,
[0117]).
Therefore, it would have been obvious before effective filing date of the claimed
invention to a person of ordinary skill in the art to modify the operation of air conditioning
device as taught by combination of Nourbakhsh et al. and CN65 to operate the air
purifier in first strength and second strength based on air quality index compared to fist and second threshold as taught by Ye et al. to effectively perform air purification based
on collected data.
Regarding claim 18 combination of Nourbakhsh et al. and CN65 teach the
method according to claim 11.
Neither in combination nor individually Nourbakhsh et al. and CN65 teach to
drive the air purifier to different strengths depending on first and second threshold
values.
Ye et al. teaches, based on the measured air pollution level being
determined to be equal to or higher than a first threshold value, driving the air
purifier with first strength in response to the driving instruction (when the air
quality index is above first threshold, turn on the air purifier and operate it on first mode first strength, [0117]), and
based on the measured air pollution level being determined to be lower
than the first threshold value and equal to or higher than a second threshold
value, driving the air purifier with second strength lower than the first strength in
response to the driving instruction (when the air quality index is below second
threshold which is lower than first threshold, turn off the air purifier - second strength,
[0117]).
Therefore, it would have been obvious before effective filing date of the claimed
invention to a person of ordinary skill in the art to modify the operation of air conditioning
device as taught by combination of Nourbakhsh et al. and CN65 to operate the air
purifier in first strength and second strength based on air quality index compared to first
and second threshold as taught by Ye et al. to effectively perform air purification based
on collected data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Detecting occupancy in a predetermined region, start assessing the air quality in the region without starting air purification.
        2 That is air purifier is only activated based on assessed air quality exceeding threshold in a predetermined region when detected occupancy/person in the predetermined region.  
        3 Detecting occupant’s location based on spatial relationship between air quality sensors, air quality affecting devices, HVAC system and occupant’s physical device location. 
        4 Tracked parameters include particulate size, VOC, CO and CO2 sensed readings sensed by plurality of
        air quality sensors as taught in [0026].
        5 Sensors as taught in [0035] are used to measure same type of particles of different sizes PM1, PM2.5
        and PM10.
        6 Air purifier in view of Nourbakhsh et al.
        7 Sensors as taught in [0035] are used to measure same type of particles of different sizes PM1, PM2.5
        and PM10.
        8 Air purifier in view of Nourbakhsh et al.
        9 Air purifier in view of Nourbakhsh et al.
        10 Air purifier in view of Nourbakhsh et al.